Title: To James Madison from Stephen Cathalan, Jr., 10 June 1802 (Abstract)
From: Cathalan, Stephen
To: Madison, James


10 June 1802, Marseilles. Mentions that he will soon send a statement of the American ships that entered and left the ports of his district between 1 Jan. and 30 June 1802. Refers to a packet he forwarded to JM on 31 May—under cover of William Lee at Bordeaux—from James Leander Cathcart at Leghorn, including Cathcart’s letter of 21 May. “I have now the honor of inclosing you one from Wm. Eaton Esqre. our Consul at Tunis which I have received yesterday with his Letter to me of the 28th. ulto., on which when Sealed he adds to me on the cover—’May 29th.: The Fregate Constellation Capn. Murray arrived in this bay yesterday.’”
 

   
   RC (DNA: RG 59, CD, Marseilles, vol. 1). 1 p. Sent “Viâ Bordeaux.”



   
   Eaton to JM, 25 May 1802.



   
   A full transcription of this document has been added to the digital edition.

